UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6811


DESMOND GEORGE HIBBERT,

                Plaintiff – Appellant,

          v.

THE VIRGINIA DEPARTMENT OF       CORRECTIONS;   SGT.    COLLINS;
JAMES CASTLE; JR COLEMAN,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:15-cv-00125-JLK-RSB)


Submitted:   November 13, 2015            Decided:   November 19, 2015


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Desmond George Hibbert, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Desmond George Hibbert seeks to appeal the district court’s

order dismissing without prejudice his civil rights action under

42 U.S.C. § 1983 (2012) for failure to state a claim on which

relief may be granted.                This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337     U.S.      541,     545-46     (1949).               Because    the    deficiencies

identified by the district court may be remedied by the filing

of    an   amended       complaint,    we   conclude          that    the    order   Hibbert

seeks      to   appeal     is   neither     a       final    order    nor    an   appealable

interlocutory or collateral order.                     Domino Sugar Corp. v. Sugar

Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

       Accordingly,          we     dismiss          the      appeal        for    lack   of

jurisdiction.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before     this    court     and    argument         would    not     aid   the   decisional

process.



                                                                                   DISMISSED




                                                2